U.S. Department of Justice
Federal Bureau of Prisons




Evidence-based Recidivism
Reduction (EBRR) Programs
and Productive Activities (PA)
The BOP assesses inmates for criminogenic needs and other needs that are associated with an increased
risk of recidivism in the following areas: Anger/Hostility; Antisocial Peers; Cognitions; Dyslexia; Education;
Family/Parenting; Finance; Poverty; Medical; Mental Health; Recreation/Leisure/Fitness; Substance Abuse;
Trauma; and Work. The needs assessment system, inclusive of the screening and other assessment
instruments and/or tools developed, is used to appropriately identify the individual needs of each inmate
to assign appropriate evidence-based recidivism reduction programming (EBRRs) and productive
activities.

                   Evidence-based Recidivism Reduction (EBRR) Programs
    EBRR Name                                                                       Program               Needs(s)
                                       Duration          Frequency        Hours 1
    (short description)                                                             Location(s)           Addressed
    Bureau Literacy Program
    (Reading, math, and writing        Dependent on                                 All BOP               Dyslexia,
                                                         1.5 hours/day    240
    skills leading to high school      inmate progress                              institutions 2        Education
    equivalency)
    Occupational Education
    Programs (Vocational training                                                   All BOP
                                       Varies            Varies           500                             Work
    and marketable skills in a wide                                                 institutions
    variety of trades)
    Federal Prison Industries (Trade                                                57 factories and 2
                                       Indefinite        Full or shared
    name UNICOR, a job skills                                             500       farms located at 51   Work
                                       Duration          half time
    program)                                                                        facilities
    National Parenting from Prison
                                       Phase 1: 4
    Program (Program focused on                                                     All BOP
                                       weeks; Phase 2:   2 hours/week     40                              Family/Parenting
    family engagement and                                                           institutions
                                       5 - 10 weeks
    parenting skills)
    BRAVE (CBT 3 for young                               20                         Beckley;              Antisocial Peers,
                                       6 months                           500
    males with first offense)                            hours/week                 Victorville-Medium    Cognitions
    Challenge (CBT for high
                                                                                                          Cognitions,
    security males focused on          Minimum of 9      20                         At 17 high security
                                                                          500                             Mental Health,
    substance use and mental           months            hours/week                 facilities 4
                                                                                                          Substance Abuse
    illness intervention)
    Female Integrated Treatment                                                                           Cognitions,
    (CBT program for women                                                                                Mental Health,
                                       Varies based on   20
    addressing mental illness,                                            500       Danbury - female      Substance Abuse,
                                       individual need   hours/week
    trauma, substance use and                                                                             Trauma,
    vocational needs)                                                                                     Work
    Mental Health Step Down                                                         Allenwood- High;
                                                         20                                               Cognitions,
    Program (CBT for SMI 5             12-19 months                       500       Atlanta; Butner-
                                                         hours/week                                       Mental Health
    inmates)                                                                        Medium
    Residential Drug Abuse
    Treatment Program (RDAP)
                                                         20                                               Cognitions,
    (CBT for inmates with              9 months                           500       At 88 locations 6
                                                         hours/week                                       Substance Abuse
    diagnosed substance use
    disorders)



1
  Hours Awarded for Completion
2
  All BOP institutions means the program can be offered; scheduled offerings will be based on specific population
needs.
3
  CBT – Cognitive Behavioral Therapy
4
  See BOP National Programs Catalog for specific locations
5
  SMI - Serious Mental Illness
6
  See BOP National Programs Catalog for specific locations


                                                              ~1~
    EBRR Name                                                                   Program              Needs(s)
                                       Duration         Frequency     Hours 7
    (short description)                                                         Location(s)          Addressed
                                                                                All female sites
                                                                                                     Cognitions,
    Resolve Program (Trauma                                                     except satellites;
                                       40 weeks         Varies        80                             Mental Health,
    treatment)                                                                  Florence and
                                                                                                     Trauma
                                                                                Danbury - male
    STAGES Program (High                                                        Florence High;
                                                        20                                           Cognitions,
    intensity CBT for SMI and          12-18 months                   500       Terre Haute -
                                                        hours/week                                   Mental Health
    personality disorder inmates)                                               Medium
    Skills Program (CBT and
    educational residential                             20                      Danbury; Coleman-    Cognitions,
                                       12-18 months                   500
    programs for inmates with                           hours/week              Medium               Mental Health
    cognitive impairments)
                                                                                Petersburg - Low;
    Life Connections Programs
                                                        20                      Leavenworth;
    (Faith-based values and life       18 months                      500                            Family/Parenting
                                                        hours/week              Milan; Terre Haute
    skills program)
                                                                                - High; Carswell
    Anger Management (CBT                               1.5                     All BOP              Anger/Hostility
                                       12 Sessions                    18
    program to manage anger)                            hours/week              institutions         Cognitions
    Assert Yourself for Female
    Offenders (CBI 8 and                                                                             Cognitions,
                                       8 weeks          1 hour/week   8         All female sites
    psychoeducational program that                                                                   Family/Parenting
    teaches women to be assertive)
    Basic Cognitive Skills                              1 - 1.5                 All BOP
                                       12-16 weeks                    24                             Cognitions
    (Introductory program to CBT)                       hours/week              institutions
    Criminal Thinking (Rational
    behavioral therapy for                              1.5                     All BOP              Antisocial Peers,
                                       12-18 sessions                 27
    addressing antisocial                               hours/week              institutions         Cognitions
    cognitions)
    Emotional Self-Regulation
                                                        1-2                     All BOP              Cognitions,
    (CBT for managing personal         8-12 sessions                  24
                                                        hours/week              institutions         Mental Health
    emotions)
    Illness Management and                              Up to 1.5               All BOP
                                       12-40 sessions                 60                             Mental Health
    Recovery (CBT for SMI)                              hours/week              institutions
    Social Skills Training (SST) for                                            All BOP              Cognitions,
                                       Varies           Varies        60
    Schizophrenia (CBT for SMI)                                                 institutions         Mental Health
    Threshold Program (Faith-
                                                        1.5 - 2                 All BOP
    based program focused on           6-9 months                     72                             Family/Parenting
                                                        hours/week              institutions
    values and life skills)




7
    Hours Awarded for Completion
8
    CBI - Cognitive Behavioral Intervention


                                                            ~2~
                                      Productive Activities (PA)
PA Name                                                                     Program               Needs(s)
                                  Duration          Frequency       Hours
(short description)                                                         Location(s)           Addressed
                                  Depends on        Minimum of              All BOP               Education,
English-as-a-Second Language                                        500
                                  inmate progress   1.5 hours/day           institutions          Work
                                                                            All BOP
Drug Education                    Varies            Varies          15                            Substance Abuse
                                                                            institutions
Non-Residential Drug Abuse                          1.5 - 2                 All BOP               Cognitions,
                                  3-6 months                        24
Treatment Program                                   hours/week              institutions          Substance Abuse
                                                                            Carswell; Devens;
                                                                            Elkton; Englewood;
Sex Offender Treatment
                                                    12                      Petersburg-
Program (Residential and Non-     9-12 months                       500                           Cognitions
                                                    hours/week              Medium; Marianna;
Residential)
                                                                            Marion; Seagoville;
                                                                            Tucson-High
Ultra Key 6: The Ultimate
                                                                            All BOP               Education,
Keyboarding Tutor (Typing         Varies            Self-paced      20
                                                                            institutions          Work
skills)
A Healthier Me in the BOP
                                                    1.25                                          Recreation/Leisure/
(Educational wellness program     4 sessions                        5       All female sites
                                                    hours/week                                    Fitness
for women)
A Matter of Balance (Helps
                                                                            All BOP               Recreation/Leisure/
build self-efficacy in strength   8 sessions        2 hours/week    16
                                                                            institutions          Fitness
and mobility)
AARP Foundation Finances 50+
                                                    1.5                     All BOP
(Financial literacy for older     3 sessions                        5                             Finance/Poverty
                                                    hours/week              institutions
adults)
Access (Program to assist                                                                         Cognitions,
women overcoming domestic         5 sessions        2 hours/week    10      All female sites      Mental Health,
violence)                                                                                         Trauma
                                                                            All BOP
Alcoholics Anonymous              Varies            Varies          50                            Substance Abuse
                                                                            institutions
                                                                                                  Medical,
Arthritis Foundation Walk with                                              All BOP
                                  6 weeks           Varies          6                             Recreation/Leisure/
Ease                                                                        institutions
                                                                                                  Fitness
Beyond Violence: A Prevention
Program for Criminal-Justice                                                                      Anger/Hostility,
                                  20 sessions       2 hours/week    40      All female sites
Involved Women (Women                                                                             Cognitions
focusing on anger management)
Brain Health as You Age: You
                                                                                                  Medical,
can Make a Difference!                                                      All BOP
                                  Varies            Varies          5                             Recreation/Leisure/
(Improved memory and                                                        institutions
                                                                                                  Fitness
decision-making)
Brief CBT for Suicidal
                                                                            All BOP
Individuals (Addresses            Varies            Varies          20                            Mental Health
                                                                            institutions
suicidality)
                                                                            All BOP               Antisocial Peers,
CBT for Prison Gambling           Varies            Varies          20
                                                                            institutions          Cognitions
Circle of Strength (Support
                                                    1.5                                           Cognitions,
group that introduces CBI to      13 sessions                       20      All female sites
                                                    hours/week                                    Mental Health
women)
CBT for Eating Disorders          Varies            Varies          20      All BOP institution   Mental Health
                                                                            All BOP
CBT of Insomnia                   4-8 Session       Varies          10                            Mental Health
                                                                            institutions
                                                                                                  Cognitions,
Cognitive Process Therapy                           1.5                     All BOP
                                  12 sessions                       18                            Mental Health,
(CBT to address trauma)                             hours/week              institutions
                                                                                                  Trauma



                                                        ~3~
PA Name                                                                  Program             Needs(s)
                                   Duration      Frequency       Hours
(short description)                                                      Location(s)         Addressed
Dialectical Behavior Therapy                                                                 Cognitions,
                                                 1.5 - 2                 All BOP
Skills Training (CBT for           52 sessions                   104                         Mental Health,
                                                 hours/week              institutions
managing emotions and distress)                                                              Trauma
Embracing Interfaith
                                                 1-2                     All BOP
Cooperations (Fosters interfaith   5 sessions                    10                          Cognitions
                                                 hours/week              institutions
understanding)
Federal Prison Industries (FPI)
Lean Basics Training (Business     16 hours      Varies          16      51 FPI facilities   Work
processing training class)
                                                                                             Cognitions,
Foundation (Reentry focused
                                                 1.5                                         Education,
goal setting program for           10 sessions                   15      All female sites
                                                 hours/week                                  Mental Health,
women)
                                                                                             Work
Getting to Know Your Healthy                                                                 Medical ,
                                                                         All BOP
Aging Body (Discusses changes      12 sessions   1 hour/week     12                          Recreation/Leisure/
                                                                         institutions
over the lifespan)                                                                           Fitness
Health and Wellness                              .75                     All BOP             Recreation/Leisure/
                                   3 sessions                    3
Throughout the Lifespan                          hours/week              institutions        Fitness
                                                                                             Medical,
Healthy Steps for Older Adults                                           All BOP
                                   3 sessions    Varies          3                           Recreation/Leisure/
(Reduce falls)                                                           institutions
                                                                                             Fitness
                                                                                             Dyslexia,
Hooked on Phonics (Aids in                                               All BOP
                                   Varies        1.5 hours/day   500                         Education,
combatting dyslexia)                                                     institutions
                                                                                             Work
Houses of Healing: A Prisoner's
Guide to Inner Power and                                                 All BOP
                                   12 sessions   2 hours/week    24                          Cognitions
Freedom (Emotional literacy                                              institutions
and understanding)
Key Train for ACT WorkKeys                                               All BOP             Education,
                                   Varies        Varies          50
(Building job-relevant skills)                                           institutions        Work
                                                                                             Medical,
Living a Healthy Life with                                               All BOP
                                   Varies        Varies          24                          Recreation/Leisure/
Chronic Conditions                                                       institutions
                                                                                             Fitness
                                                                                             Medical,
                                                                         All BOP
Managing Your Diabetes             12 sessions   1 hour/week     12                          Recreation/Leisure/
                                                                         institutions
                                                                                             Fitness
Mindfulness-Based Cognitive                                              All BOP
                                   8 sessions    2 hours/week    16                          Mental Health
Therapy                                                                  institutions
                                                 1-2                     All BOP
Money Smart for Older Adults       14 sessions                   28                          Finance/Poverty
                                                 hours/week              institutions
                                                                         All BOP
Narcotics Anonymous                Varies        Varies          50                          Substance Abuse
                                                                         institutions
                                                                                             Medical,
National Diabetes Prevention                                             All BOP
                                   16 sessions   Varies          16                          Recreation/Leisure/
Program                                                                  institutions
                                                                                             Fitness
PEER (Disabilities support                                               All BOP
                                   10 sessions   1 hour/week     10                          Antisocial Peers
group)                                                                   institutions
Pu'a Foundation Reentry
                                                                                             Family/Parenting,
Program (Program for women         Varies        2 hours/week    20      FDC Honolulu
                                                                                             Trauma
grounded in Hawaiian culture)
Service Fit (Wellness group for                                          All BOP             Recreation/Leisure/
                                   8 weeks       2 hours/week    16
veterans)                                                                institutions        Fitness
Sexual Self-Regulation (SSR)
                                                                         All BOP
(CBT programs for sex              3-6 months    Varies          100                         Cognitions
                                                                         institutions
offenders)




                                                     ~4~
PA Name                                                                 Program                Needs(s)
                                  Duration      Frequency       Hours
(short description)                                                     Location(s)            Addressed
Soldier On (Support group for                   1-1.5                   All BOP                Antisocial Peers,
                                  10 weeks                      15
veterans)                                       hours/week              institutions           Trauma
                                                                                               Finance/Poverty,
Square One: Essentials for
                                                1.5                                            Mental Health,
Women (Psychoeducation life       8 sessions                    12      All female sites
                                                hours/week                                     Recreation/Leisure/
skills for women)
                                                                                               Fitness
                                                                        All BOP
START Now (Program behavior                                                                    Anger/Hostility,
                                  32 sessions   Varies          32      institutions
disorders)                                                                                     Cognitions
                                                                        (gendered curricula)
                                                                                               Education,
Supported Employment                                                    All BOP
                                  Varies        Varies          20                             Mental Health,
(Matching SMI with jobs)                                                institutions
                                                                                               Work
Talking with Your Doctor -
                                                                                               Medical,
Guide for Older Adults                                                  All BOP
                                  Varies        Varies          5                              Recreation/Leisure/
(Prepares for medical                                                   institutions
                                                                                               Fitness
appointments)
Understanding Your Feelings:                                                                   Cognitions,
Shame and Low Self Esteem         7 sessions    1 hour/week     7       All female sites       Mental Health,
(Program for women)                                                                            Trauma
                                                                        All BOP
Victim Impact: Listen and Learn   13 Sessions   2 hours/week    26                             Cognitions
                                                                        institutions
Wellness Recovery Action Plan                   2.5                     All BOP
                                  8 Sessions                    20                             Mental Health
(Manage mental illness)                         hours/session           institutions
Women in the 21st Century
                                                                                               Education,
Workplace (Occupational           10 sessions   1 hour/week     10      All female sites
                                                                                               Work
program for women)
Women's Relationships                                                                          Antisocial Peers,
(Teaching women about healthy     5 sessions    1 hour/week     5       All female sites       Cognitions,
interpersonal dynamics)                                                                        Family/Parenting
                                                                        All BOP
K2 Awareness Program              5 weeks       1 hour/week     5                              Substance Abuse
                                                                        institutions




                                                    ~5~
